DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, and 54 are currently pending and have been examined herein. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite abstract ideas.  The claims recite a step of “determining” an amount of donor specific cell free DNA in at least two samples taken from a subject (clms 1, 54).  The claims do not clearly require performing any wet laboratory steps to make the determination.  The broadest reasonable interpretation of the “determining” step is that it may be accomplished 
The claims recite a step of “reporting and/or recording” the amounts of DS cf-DNA (clm 1). The broadest reasonable interpretation of the “reporting and/or recording” step is that it may be accomplished by a mental processes. For example, one may “report and/or record” the amount of DS-cfDNA by saying the amount verbally. 
The claims recite a step of “comparing” the amount of DS cf-DNA to a threshold or amount from a prior time point (clms 13, 15). The broadest reasonable interpretation of the “comparing” step is that it may be accomplished by a mental processes. For example, one may “compare” the amount of DS-cfDNA and threshold/prior value by looking at both side by side in a laboratory report.  
The claims recite a step of “determining and/or assigning” a risk based on the comparison (clm 14).  The broadest reasonable interpretation of the “determining and/or assigning” step is that it may be accomplished by a mental processes. For example, one may “determine and/or assign” the risk by thinking about the amount of DS cf-DNA.   
The claims recite a step of “obtaining” an amount of donor specific cell free DNA in at least two samples taken from a subject (clm 15).  The broadest reasonable interpretation of the “obtaining” step is that it may be accomplished by a mental processes. For example, one may “obtain” the amount of DS-cfDNA in a sample by reading a laboratory report. 
The claims recite a step of “determining” a treatment or monitoring regime for the subject based on the determined amount of DS cf-DNA (clms 15, 45, 48). The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. 
Claim 37 recites steps of “determining”, “selecting”, “identifying”, “calculating”, and “determining”.  The broadest reasonable interpretation of each of these steps is that they may be accomplished by a mental processes.
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

In addition to the judicial exceptions, claim 34 recites that the amount of DS cf-DNA is determined/obtained by performing an amplification reaction for a plurality of SNVs.  Claim 57 is not considered to integrate the judicial exceptions into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions, claim 34 recites that the amount of DS cf-DNA is determined/obtained by performing an amplification reaction for a plurality of SNVs.  Claim 34 does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.
The steps are recited at a high level of generality. The claim merely instructs one using the method to perform ANY type of amplification reaction to detect the plurality of the SNPs.  Note the claims are not limited by the recitations following the “such as” language (see 112b rejection).  The claim does not require the use of any particular non-conventional reagents. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
  Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:

It is noted that MOMA stands for multiplex optimized mismatch amplification and is a real time PCR method for assessing SNPs in cell free DNA.  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 43, 44, 45, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34 is rejected over the recitation of the phrase “performing an amplification based quantification assay, such as a PCR quantification assay”.   The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 43 and 44 are rejected over the recitation of the phrase “such as within the first 8 days”.   The phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 45 is rejected over the recitation of the phrase “the determining a monitoring regimen”.  This recitation lacks antecedent basis because claim 1 does not refer to a monitoring regimen. 
Claim 48 is rejected over the recitations of the phrase “the determining a treatment regimen”.  This recitation lacks antecedent basis because claim 1 does not refer to a treatment regimen. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 13-15, 29, 41, 43-45, 48, 51, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8).
Regarding Claim 1 De Vlaminck presents the results of a prospective cohort study (65 patients, 565 samples) that tested the utility of cell-free donor-derived DNA (cfdDNA) in measuring acute rejection after heart transplantation. Circulating cell-free DNA was purified from plasma and sequenced (mean depth, 1.2 giga–base pairs) to quantify the fraction of cfdDNA. Through a comparison with endomyocardial biopsy results, De Vlaminck demonstrates that cfdDNA enables diagnosis of acute rejection after heart transplantation, with an area under the receiver operating characteristic curve of 0.83 and sensitivity and specificity that are comparable to the intrinsic performance of the biopsy itself.  Figures 4 shows the time-dependence of cfdDNA fraction in the absence of rejection (a), and three examples of acute rejection (b-d). 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale

De Vlaminck teaches that explore the occurrence and dynamics of early graft injury and recovery, we collected blood samples on days 1 and 7 after transplant in a subset of adult heart transplant recipients.  The donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it remained throughout year 1 (see Fig 4A, page 2, col 2). Thus De Vlaminck teaches a method of assessing a sample from a transplant subject comprising determining an amount of donor-specific cell-free DNA (DS cf-DNA) in at least two samples from the subject, each at a different time, wherein at least one sample is taken within 8 days of the transplant; and reporting and/or recording the amount of DS cf-DNA (the graphs).  
	Regarding Claim 2 De Vlaminck teaches a method wherein the at least one sample is taken within 7, 6, 5 or 4 days of the transplant since the reference teaches taking a sample at day 1 and day 7 after transplant (see Fig 4A, page 2, col 2).
	Regarding Claim 3 De Vlaminck teaches that explore the occurrence and dynamics of early graft injury and recovery, we collected blood samples on days 1 and 7 after transplant in a subset of adult heart transplant recipients.  The donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it 
Regarding Claim 4 De Vlaminck teaches that explore the occurrence and dynamics of early graft injury and recovery, we collected blood samples on days 1 and 7 after transplant in a subset of adult heart transplant recipients.  The donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it remained throughout year 1 (see Fig 4A, page 2, col 2). The sample taken at day 1 is being interpreted as a sample taken immediately after cross clamp removal. 
Regarding Claim 5 De Vlaminck teaches that explore the occurrence and dynamics of early graft injury and recovery, we collected blood samples on days 1 and 7 after transplant in a subset of adult heart transplant recipients.  The donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it remained throughout year 1 (see Fig 4A, page 2, col 2). The sample taken at day 1 is being interpreted as a sample taken 36 hours or less from the time of cross clamp removal.
Regarding Claim 6 De Vlaminck teaches that explore the occurrence and dynamics of early graft injury and recovery, we collected blood samples on days 1 and 7 after transplant in a subset of adult heart transplant recipients.  The donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it remained throughout year 1 (see Fig 4A, page 2, col 2). The sample taken at day 7 is being interpreted as the other sample taken within 8 days of the transplant. 

Regarding Claims 13 and 14 De Vlaminck demonstrates that cfdDNA enables diagnosis of acute rejection after heart transplantation, with an area under the receiver operating characteristic curve of 0.83 and sensitivity and specificity that are comparable to the intrinsic performance of the biopsy itself.  Figures 4 shows the time-dependence of cfdDNA fraction in the absence of rejection (a), and three examples of acute rejection (b-d). 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale

In the first case (Fig. 4B), an elevated donor fraction was recorded at month 15 (cfdDNA = 5.75%), coinciding with a biopsy-defined 3R/3B acute rejection episode. In a second case (Fig. 4C), the donor-derived DNA fraction was quantified as >10%, coinciding with a 3R/3B rejection event (month 9). This patient required repeat heart transplantation after month 10 owing to development of severe cardiac allograft vasculopathy. After the second transplant, the donor-derived DNA signal returned to a low level. In a final example (Fig. 4D), elevated donor DNA 
Regarding Claim 15 De Vlaminck presents the results of a prospective cohort study (65 patients, 565 samples) that tested the utility of cell-free donor-derived DNA (cfdDNA) in measuring acute rejection after heart transplantation. Circulating cell-free DNA was purified from plasma and sequenced (mean depth, 1.2 giga–base pairs) to quantify the fraction of cfdDNA. Through a comparison with endomyocardial biopsy results, DE Vlaminck demonstrates that cfdDNA enables diagnosis of acute rejection after heart transplantation, with an area under the receiver operating characteristic curve of 0.83 and sensitivity and specificity that are comparable to the intrinsic performance of the biopsy itself.  Figures 4 shows the time-dependence of cfdDNA fraction in the absence of rejection (a), and three examples of acute rejection (b-d). 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale


Regarding Claim 29 De Vlaminck teaches that a DS cf-DNA greater than 0.25 is a marker of ACR (≥2R/3A or AMR). Thus De Vlaminck teaches a threshold value. 
Regarding Claim 41 De Vlaminck teaches a method wherein an amount of DS cf-DNA that is greater than a threshold or is increased relative to the amount from an earlier time point is associated with an increased risk of transplant rejections (see Figures 4 and 5). 
Regarding Claim 43-44 De Vlaminck teaches that the donor derived DNA fraction was elevated on the first day after transplant (3.8) and decayed within 1 week to a low baseline level (0.06), where it remained throughout year 1 (see Fig 4A, page 2, col 2).
Regarding Claim 45 De Vlaminck teaches a method of monitoring the amount the DS cf-DNA over a ~17 month time period (see Fig 4). 

Regarding Claim 51 De Vlaminck teaches that the sample is plasma (page 7, col 2).  
Regarding Claim 54 De Vlaminck presents the results of a prospective cohort study (65 patients, 565 samples) that tested the utility of cell-free donor-derived DNA (cfdDNA) in measuring acute rejection after heart transplantation. Circulating cell-free DNA was purified from plasma and sequenced (mean depth, 1.2 giga–base pairs) to quantify the fraction of cfdDNA. Through a comparison with endomyocardial biopsy results, De Vlaminck demonstrates that cfdDNA enables diagnosis of acute rejection after heart transplantation, with an area under the receiver operating characteristic curve of 0.83 and sensitivity and specificity that are comparable to the intrinsic performance of the biopsy itself.  Figures 4 shows the time-dependence of cfdDNA fraction in the absence of rejection (a), and three examples of acute rejection (b-d). 

    PNG
    media_image1.png
    470
    722
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8) in view of Mitchell (WO 2016/176662 Pub 11/3/2016 and Filed 4/29/2016 with priority back to 62/155,453 Filed 4/30/2015). 
	The teachings of De Vlaminck are presented above. 
	De Vlaminck does not teach a method wherein the amount of DS cf-DNA is determined or obtained by: (a) for a plurality of single nucleotide variant (SNV) targets, performing an amplification- based quantification assay, such as a polymerase chain reaction (PCR) quantification assay, on the sample, or a portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least 
	However Mitchell teaches a method of assessing an amount of non-native nucleic acids in a sample from a subject.  The method comprises for a plurality of single nucleotide variant (SNV) targets, performing an amplification- based quantification assay, such as a polymerase chain reaction (PCR) quantification assay, on the sample, or a portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target, but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies to another allele of the SNV target (page 2, lines 18-27).  Mitchell further teaches that the non-native nucleic acids are donor specific cell free DNA (page 14, lines 8-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of De Vlaminck by using the method of Mitchell to assess the amount of DS cf-DNA in the sample.  One of skill in the art would have been motivated to use this method particularly because Mitchell teaches that the method can permit the quantitative determination of amounts of non-native nucleic acids in a sample, even where the amount of non-native nucleic acids are below 1% or even 0.5% in a heterogeneous population of nucleic acids (page 1, lines 25-35). 


9.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8) in view of Mitchell (WO 2013/159035 Pub 10/24/2013). 
	The teachings of De Vlaminck are presented above. 
	De Vlaminck does not teach a method wherein the amount of DS cf-DNA is determined or obtained by: (a) determining an allele of each of a plurality of loci; (b) selecting at least one informative locus from the plurality of loci based on the determining of the allele; (c) identifying a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject; (d) calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; and (e) determining the amount of DS cf-DNA based on the estimated allele frequency (clm 37).
	However Mitchell teaches a method of determining an amount of cell free DNA not native to a subject.  The method comprises (a) determining an allele of each of a plurality of loci; (b) selecting at least one informative locus from the plurality of loci based on the determining of the allele; (c) identifying a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject; (d) calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution; and (e) determining the amount of DS cf-DNA based on the estimated allele frequency (see page 1). Mitchell further teaches that the non-native cell free nucleic acids are donor specific cell free DNA (page 10). 


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 51, and 54  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, and 89 of US Application 16/623,719 in view of De Vlaminck (Science Translational Medicine June 18, 2014 Vol 6 Issue 241 pages 1-8). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claim 1 both sets of claims are drawn to a method of assessing a sample from a transplant subject, the method comprising: (a) determining an amount of donor-specific cell-free DNA (DS cf-DNA) in at least two samples taken from the subject each at a different time, and (b) reporting and/or recording the amounts of DS cf-DNA and/or total cf-DNA (see clms 1 and 2 of the copending application). The instant claims are different than the copending claims because they state that the sample is taken within 8 days of the transplant (clm 1); within 7, 6, 5 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634